Citation Nr: 1801706	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 1, 2014, for residuals of right finger fracture, and whether a reduction form 10 percent to a noncompensable rating was proper. 

2.  Entitlement to a rating in excess of 10 percent prior to September 22, 2015 for a right shoulder disability, and in excess of 30 percent thereafter. 

3.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.  

4.  Entitlement to a rating in excess of 20 percent prior to October 1, 2014, for a right lower extremity disability, and in excess of 10 percent thereafter.  

5.  Entitlement to a rating in excess of 20 percent for a left lower extremity disability.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Subsequently, the appeal was transferred to the Seattle, Washington RO.  

The Veteran testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the record.

The issues of entitlement to an increased rating for his bilateral lower extremity disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's right finger disability has manifested with pain and limited motion and did not show actual improvement.  

2.  Prior to September 22, 2015, the Veteran's right shoulder disability manifested with pain and limited motion overhead.  

3.  From September 22, 2015, the Veteran's right shoulder disability manifested with movement limited to midway between his side and shoulder level.   

4.  The Veteran's left shoulder manifested pain and limited motion.  

5.  With resolution of the doubt in the Veteran's favor, the Veteran's back disability, bilateral shoulder disabilities, and bilateral lower extremity radiculopathy are so severe that they have precluded him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for a right finger disability was improper, and it is restored.  38 U.S.C. § 5112 (West 2012); 38 C.F.R. §§ 3.105, 3.344, DCs 5227, 5215 (2017).

2.  Prior to September 22, 2015, the criteria for a rating in excess of 10 percent rating for a right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.130, DCs 5010, 5201 (2017).

3.  From September 22, 2015, the criteria for a rating in excess of 30 percent rating for a right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.130, DCs 5010, 5201 (2017).

4.  The criteria for a rating in excess of 10 percent rating for a left shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.130, DCs 5010, 5203 (2017).

5.  The criteria for the assignment of a TDIU are met from June 1, 2011.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction - Right Finger Disability

The Veteran contends that the reduction of the rating assigned to his right finger from 10 percent to noncompensable, effective in October 2014, was improper.  The Board agrees, and will restore the Veteran's 10 percent rating.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

Here, the Veteran's little finger disability resulted in functional loss.  In December 2012, a VA examiner diagnosed a status post fracture in the fifth metacarpal.  The examiner found there was no ankylosis in the Veteran's right hand.  There was evidence of limited motion and tenderness in the ring and little finger.  Diagnostic testing only showed abnormal findings in the little finger.  In November 2016, the examiner found the Veteran's disability was active and there was no change in diagnosis.  There was pain, fatigue, weakness, lack of endurance, and incoordination that caused functional loss.  The Veteran demonstrated less movement, weakened movement, swelling, and instability.  However, there was no ankylosis.  In February 2017, the examiner found all of the Veteran's fingers had problems but it was less likely than not that these injuries were related to the Veteran's service-connected finger disability because his injuries were inconsistent with the physiology of the service-connected disability injury site.  

The above evidence does not show a sustained or actual improvement in his disability.  The medical evidence does not show a change in his symptoms, thus the rating reduction is very likely based on the February 2017 VA examiner's lack of documentation of symptoms of pain and a recent injury showing additional symptoms.  Accordingly, the reduction in rating was not proper, and his 10 percent rating for the right finger is restored.  

II.  Increased Ratings 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321 (a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A.  Right Finger Disability

The issue that remains, then, is whether he is entitled to an increased rating.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

Under DC 5215, a 10 percent rating is warranted for dorsiflexion less than 15 degrees.  A 10 percent rating is also warranted for palmar flexion limited in line with the forearm.

Under DC 5227, a noncompensable rating is assigned for unfavorable or favorable ankylosis.  A note accompanying the DC 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

After review of the evidence, the Board finds that a 10 percent rating is appropriate for the entire appeal period.  In December 2012, the Veteran reported flare-ups that resulted in limited use and a reduced range of motion.  He was also unable to grip, write, type, or shave.  In November 2016, the Veteran reported flare-ups with increased pain, loss of mobility, swollen, loss of motion, and occasional locking.  The Board finds the rest of the evidence consistent with these findings.  The next higher, 20 percent rating, is not demonstrated by the evidence of record, since it would require ankylosis in a different digit or ankylosis in the little finger and the index finger.  Accordingly, a 10 percent rating is appropriate for the entire appeal period.  

B.  Bilateral Shoulder Disability

The Veteran' right shoulder disability is rated at 30 percent disabling under 5010-5201, and his left shoulder disability is rated at 10 percent disabling under DC 5203-5010.  

Under DC 5010, the rating is determined under the criteria pertaining to degenerative arthritis, DC 5003, which rates based on limited motion.  Id.

Under DC 5201, limitation of motion to shoulder level warrants a 20 percent rating, a limitation midway between side and shoulder level warrants a 30 percent rating for the dominant arm and a 20 percent rating for the non-dominant arm, and a limitation of motion to 25 degrees in the warrants a 40 percent rating for the dominant arm and a 30 percent rating for the non-dominant arm.  38 C.F.R. § 4.71a, DC 5201.  

Under DC 5203, malunion or impairment of function of the clavicle warrants a 10 percent rating, nonunion without loose movement warrants a 10 percent rating, nonunion with loose movement warrants a 20 percent rating, and dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5203.  

Right Shoulder Disability

The Veteran' right shoulder disability is rated at 30 percent disabling under 5010-5201.  It was previously rated under DC 5203-5010.  The Veteran is right handed.  

In December 2012, a VA examination showed his right flexion was to 150 degrees, abduction to 110 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  He did not have a clavicle impairment but there was tenderness in the AC joint.  There was tenderness and guarding.  He had functional loss in the form of less movement than normal and pain on movement.  

In September 2015, his right shoulder range of motion showed flexion to 45 degrees.  

In October 2015, a VA examination showed his right flexion was to 30 degrees, abduction to 30 degrees, internal rotation to 0 degrees, and external rotation to 0 degrees.  He exhibited pain on all ranges of motion testing.  There was less movement and weakened movement.  The examiner suspected a rotator cuff condition but the Veteran was unable to complete testing.  

In December 2015, a private examiner did not conduct range of motion testing.  The examiner found the Veteran had ankylosis in abduction between favorable and unfavorable.  

Based on these findings and the Veteran's reported limited motion, the Board finds that prior to September 22, 2015, a 10 percent rating, but no higher, under DC 5201 is appropriate.  The Veteran showed stiffness and limited movement overhead.  There was no objective evidence that his motion was limited to midway between his side and shoulder level, which is required for a higher rating.  Accordingly, the evidence does not support a higher rating since his right shoulder movement limited to midway between his side and shoulder level was not demonstrated.  

From September 22, 2015, a 30 percent rating, but no higher, under DC 5201 is appropriate.  After his August 2015 surgery, he reported additional functional loss.  The Veteran reported flare-ups that resulted in swelling, locking, and popping.  There was no objective evidence that his motion was limited to 25 degrees, which is required for a higher rating.  Accordingly, the evidence does not support a higher rating since right shoulder movement limited to 25 degrees was not demonstrated.  

Left Shoulder Disability

The Veteran's left shoulder disability is rated at 10 percent disabling under DC 5203-5010.  

In December 2012, a VA examination showed his left flexion was to 150 degrees, abduction to 110 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was tenderness and guarding.  He had functional loss in the form of less movement than normal and pain on movement.  He did not have a clavicle impairment but there was tenderness in the AC joint.  The Veteran had a positive Cross-body adduction test.  

In October 2015, a VA examination showed his left flexion was to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  He had active movement against some resistance.  There was no evidence of a clavicle impairment.  

In December 2015, In December 2015, a private examiner did not conduct range of motion testing.  The examiner found the Veteran had favorable ankylosis.  He had a rotator cuff condition and a positive Empty-Can test.  

Based on these findings and the Veteran's reported limited motion, the Board finds that a 10 percent rating, but no higher, under DC 5203 is appropriate.  The Veteran reported popping and grinding.  There was no objective evidence nonunion with loose movement and dislocation, which is required for a higher rating.  Accordingly, the evidence does not support a higher rating since his left clavicle did not demonstrate nonunion with loose movement or dislocation.  

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).   

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from January 26, 2006, when his combined rating was 70 percent and his back disability was rated at 40 percent disability.  See 38 C.F.R. §§ 4.25, 4.26.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence indicates the Veteran stopped working in June 2011.  See July 2017 statement.  He has not reported any substantial gainful employment since that time.  His work history shows he previously worked as a thread roller for eight years, a truck driver for three months, and production man for eight years.  See SSA employment records.  He has a high school education and a lean manufacturing certificate.  There is no indication that he has any additional training or education that is transferable to a different position.  

The Veteran reported that he was unable seek or maintain gainful employment due to his service-connected disabilities.  In December 2012, a VA examiner did not find his bilateral shoulder disability would affect his ability to maintain gainful employment.  In May 2017, a VA feasibility determination found the Veteran would be unlikely to benefit from employment services because the assessment failed to identify areas that could increase his independence. While the Veteran could provide self-care, he could not drive since it required him to stop taking his medication.  In addition he needed to stop and change positions every 15 minutes.  In July 2017, Dr. M.D. explained that the Veteran had significant difficulty with moving, standing, and sitting for any period of time, as well as with exertion because these motions exacerbated his pain levels.  The Veteran's peripheral joint pain resulted in sharp, burning, dull, aching, and stabbing pain.  Given his limitations, Dr. M.D. concluded that it would be difficulty for the Veteran to return to work with any occupation that required the ability to move, stand, and sit for more than 5-10 minutes.  The Board finds the rest of the evidence consistent with these findings.  

Based on this evidence, the Board finds a TDIU is warranted from June 1, 2011.  
The probative evidence indicates that the service-connected back disability, bilateral shoulder disabilities, and bilateral lower extremity radiculopathy precluded gainful employment, consistent with the Veteran's education, occupational experience, and training.  Accordingly, a TDIU is granted from June 1, 2011.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C. § 5107 (West 2012).  Here, the Board finds that the evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities preclude employment.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU from August 1, 2011 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The reduction of the rating for a right finger disability was improper, and it is restored.  

Prior to September 22, 2015, a rating in excess of 10 percent for the Veteran's right shoulder disability is denied.

From September 22, 2015, a rating in excess of 30 percent for the Veteran's right shoulder disability is denied.

A rating in excess of 10 percent for the Veteran's left shoulder disability is denied.

A TDIU rating since June 1, 2011, is granted.
REMAND

While the Board sincerely regrets the delay, the Veteran's claim requires additional development.  Additional evidence has been developed and added to the record since the RO's August 2013 rating decision.  In the October 2013 Notice of Disagreement, the Veteran disagreed the decision on his right lower extremity disability.  However, the Veteran's claims for bilateral lower extremity radiculopathy were not readjudicated and addressed in a statement of the case (SOC).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal and issue an SOC, if appropriate.  Then, return to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


